Case 1:19-cv-11633 Document 17 Filed 12/20/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [~]

__MRNY, ASC, CARECEN-NY, CCCS, CLINIC, et al. )
Plaintiff )

v ) Case No. 19-cv-11633
)
)

Pompeo, US DOS, Trump, Azar, US HHS
Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Plaintiffs, MRNY, ASC, CARECEN-NY, CCCS, CLINIC, A, Doe, B. Doe, C. Doe, D. Doe and E. Doe
4

 

7" df
Date: 12/20/2019 ly A

i ‘Attorney ’s signature

Susan Cameron (SC3066)

Printed name and bar number
The Legal Aid Society
199 Water Street
New York, NY 10038

 

Address

SCameron@legal-aid.org

E-mail address

(212) 298-3253

Telephone number

(646) 924-3563 __

 

FAX number
